NOTICE OF ALLOWABILITY
Election/Restrictions
Claims 1 & 3–19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/20/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael J. Bujold on December 14, 2021.
The application has been amended as follows: 
in claim 1, on line 18, immediately before the period (.), insert --,
wherein two pairs of hydraulically activated telescoping support legs are secured to the base frame with a first pair of hydraulically activated telescoping support legs being secured adjacent cone end of the base frame and a second pair of hydraulically activated telescoping support legs being secured adjacent an opposite end of the base frame, and each hydraulically activated telescoping supporting accommodates respective extendible/retractable inner tube which is movable relative to a respective outer tube, by a respective hydraulic cylinder, for raising and lowering the base frame--;
cancel claim 2;
in claim 3, change the dependency from cancelled claim 2 to independent claim 1; and
in claim 20, on line 18, immediately before the period (.), insert --,
wherein two pairs of hydraulically activated telescoping support legs are secured to the base frame with a first pair of hydraulically activated telescoping support legs being secured adjacent cone end of the base frame and a second pair of hydraulically activated telescoping support legs being secured adjacent an opposite end of the base frame, and each hydraulically activated telescoping supporting accommodates 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not appear to disclose or suggest a combustion system having an open top end and an open bottom end, wherein two pairs of hydraulic telescoping legs are secured to the base frame to raise and lower the base frame to allow removal of a perforated grate and char/biochar collection chamber, in combination with the remaining claim elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
December 14, 2021